Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Objection to disclosure has been withdrawn in response to amended drawings submitted on 9/13/2021.
Amended claims 1, 11 and their respective dependent claims have been reevaluated under 35 U.S.C.12(b) and rejection is maintained.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) because:
	

Are projected images projected on moving plane of mobile robot i.e. floor? Or are they projected on ceiling which is parallel with the moving plane i.e. floor? Or are they projected on sensor of the image acquisition device of the robot? Or are they merely represented on a 2 dimensional moving plane of robot in software

Furthermore, paragraph [0041] is specification recite “The image acquisition device captures entity objects in the field of view at the location of the mobile robot and projects them to the moving plane, so as to obtain the projection images”. Does the limitation in light of spec mean that image acquisition device captures images that it has projected on the floor itself?

Examiner interprets the limitation as image acquisition device captures image of ceiling of robot.

Claims 1 and 11 further recite “determining projection position information of an entity object in the moving plane based on a first angle information of the entity object relative to the mobile robot at the first position, a second angle information of the entity object relative to the mobile robot at the second position, the first position and the second position”. Amended claims further recite “the first angle information refers to information about an angle between the entity object and the mobile robot at the first position in a coordinate system constructed based on the moving plane, the second angle information refers to information about an angle 

It is unclear what angle of entity object relative to robot at first and/or second position is determined. Is it determined with respect to an axis in three dimensional space, 2 dimensional space or another reference axis? Is it determined as an elevation angle or depression angle? Following image illustrates multiple angles that “between the entity object and the mobile robot at the first position in a coordinate system constructed based on the moving plane”.
As shown in image angles A thru F are all between entity object A and mobile robot D in a coordinate system constructed based on the moving plane. Furthermore, the angles shown are drawn as mobile robot at origin, plurality of angles that have entity object A at origin also read on the claim under BRI.


    PNG
    media_image1.png
    432
    642
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Passot (US Publication No. 20170329333) in view of Song (US Publication No. 20060196003).

For claim 1, Passot teaches: A mobile robot, comprising: 
an image acquisition device, arranged on the mobile robot, and configured to capture entity objects within a field of view of the image acquisition device at a position where the mobile robot is located to obtain projected images ([0009], disclosing robot includes camera to take images); 

a movement device, arranged on the mobile robot, and configured to adjust a position and a pose of the mobile robot in a controlled manner ([0019-0021], disclosing processing apparatus recognizes action sequences and cause robot to autonomously navigate learned route); 

a first processing device, connected with the image acquisition device, and configured to run at least one program so as to perform a navigation method ([0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot); and 

a second processing device, connected with the first processing device and the movement device, and configured to run at least one program so as to control the movement device to adjust the position and pose of the mobile robot based on a navigation route provided by the first processing device, such that the mobile robot moves autonomously according to the navigation route ([0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot. [0009-0011], disclosing robot navigates autonomously through learned route and perform one or more associated actions based at least in part with positions of the robot relative to the initialization object determined by the odometry unit); 


acquiring a first projected image when the mobile robot moves to a first position and acquiring a second projected image when the mobile robot moves to a second position ([0009], disclosing robot takes a first image of an initialization object while the robot is in a first location and a second image of the initialization object while the robot is in a second location); 

determining projection position information of an entity object in the moving plane based on a first angle information of the entity object relative to the mobile robot at the first position ([0014], disclosing determining a first starting position of the robot relative to the initialization object based at least in part on the first image while the robot is in the first location. [0059] and figure 7, disclosing an overhead view of robot and initialization object and distance and angle from a point on object to a point on robot sensor is measured), a second angle information of the entity object relative to the mobile robot at the second position ([0014], disclosing determining a second starting position of the robot relative to the initialization object based at least in part on the second image while the robot is in the second location. [0059] and figure 7, disclosing an overhead view of robot and initialization object and distance and angle from a point on object to a point on robot sensor is measured), the first position and the second position ([0009], disclosing an odometry unit configured to determine positions of the robot with respect to the initialization object. And initialize the odometry unit relative to the initialization object determined at least in part from the first image while the robot is in the first location and second location), wherein the entity object is a same entity object which is identified from the first projected image and the second projected image ([0009], disclosing a an initialization object while the robot is in a first location and a second image of the initialization object while the robot is in a second location. Hence it is same entity object), the first angle information refers to information about an angle between the entity object and the mobile robot at the first position in a coordinate system constructed based on the moving plane, the second angle information refers to information about an angle between the entity object and the mobile robot at the second position in the coordinate system ([0059] and figure 7, disclosing an overhead view of robot and initialization object and distance and angle from a point on object to a point on robot sensor is measured. [0009], disclosing an odometry unit configured to determine positions of the robot with respect to the initialization object. And initialize the odometry unit relative to the initialization object determined at least in part from the first image while the robot is in the first location and second location. Therefore first angle is determined through image from first location and second angle is determined through image from second location); 

marking the determined projection position information of the entity object on a preset map ([0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot. [0009-0011], disclosing robot navigates autonomously through learned route and perform one or more associated actions based at least in part with positions of the robot relative to the initialization object determined by the odometry unit. Figure 6 steps 610 and 612 disclosing robot determines its position relative to initialization object and then robot navigates autonomously. Therefore robot detects its position in work area i.e. map to navigate autonomously. As robot detects its position on map relative to entity object, position of entity object is also detected i.e. marked in map); 


Passot does not teach: wherein, the projected images refer to images obtained and processed in the mobile robot such that the projected images are on a plane which is parallel with a moving plane of the mobile robot

Song teaches: wherein, the projected images refer to images obtained and processed in the mobile robot such that the projected images are on a plane which is parallel with a moving plane of the mobile robot ([0027], upper camera 40, mounted on the bottom plate 12, photographs a ceiling image and outputs the photographed image to the control part. [0033], disclosing control part 80 locates and abstracts a position recognition mark attached to the ceiling of the cleaning area from the ceiling image photographed by the upper camera 50, and recognizes the position of the robot cleaner. Ceiling is parallel to moving plane of the robot i.e. floor)




For claim 4, Passot modified through Song teaches: The mobile robot of claim 1, 

Modified Passot further teaches: wherein, the navigation method performed by the first processing device further comprises at least one of the following steps: 

identifying a second target region in the second projected image through performing an image tracking technique on a first target region identified in the first projected image, so as to obtain target regions corresponding to the same entity object in two projected images ([0121], disclosing controller 304 can compare taken images to labelled images in library 324. Where there is a substantial match between the taken image and one or more images in library 324, controller 304 can then identify initialization object 150 based at least in part on the one or more images of initialization object 150 and/or substantially similar objects labelled in library. As image is compared with images in library to identify initialization object and as explained in claim 1, same object is identified in both images, initialization object is tracked through an image tracking technique); 

matching target regions with the same target feature in the first projected image and the second projected image, so as to obtain target regions corresponding to the same entity object 

For claim 5, Passot modified through Song teaches: The mobile robot of claim 1, 

Modified Passot further teaches: wherein, the navigation method performed by the first processing device further comprises a step of acquiring pose information of the movement device when the mobile robot is at the first position and the second position respectively, and obtaining relative pose change information of the mobile robot between the first position and the second position ([0009], disclosing relative position of robot i.e. pose with respect to initialization object is determined when robot is at first location as well as second location. [0096], disclosing odometry includes robot’s pose relative to initial location i.e. initial location relative to initialization object); 

correspondingly, the step of determining projection position information of an entity object on the moving plane based on a first angle information of the entity object relative to the mobile robot at the first position, a second angle information of the entity object relative to the mobile robot at the second position, the first position and the second position comprises: 



determining the projection position information of the entity object in the moving plane based on the first angle information, the compensated second angle information, the first position, and the second position (Figure 6 steps 610 and 612 disclosing robot determines its position relative to initialization object and then robot navigates autonomously. Therefore robot detects its position in work area i.e. map to navigate autonomously. Position of object is also determined as it is relative to position of robot i.e. projection position. [0059] and figure 7, disclosing an overhead view of robot and initialization object and distance and angle from a point on object to a point on robot sensor is measured. Therefore robot determined its relative position with respect to object based on angle at first position, second position and change in angle between two positions).

For claim 6, Passot modified through Song teaches: The mobile robot of claim 1, 



constructing a geometrical relationship in the moving plane based on the first angle information, the second angle information, the first position and the second position ([0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot. [0009-0011], disclosing robot navigates autonomously through learned route and perform one or more associated actions based at least in part with positions of the robot relative to the initialization object determined by the odometry unit. Figure 6 steps 610 and 612 disclosing robot determines its position relative to initialization object and then robot navigates autonomously. Therefore robot detects its position in work area i.e. map to navigate autonomously. [0059] and figure 7, disclosing an overhead view of robot and initialization object and distance and angle from a point on object to a point on robot sensor is measured. As robot determines its position based on its relative position and angle with respect to initialization object at first position as well as second position, a geometric relation is constructed to determine the position in work area i.e. moving plane); and 

determining the projection position information of the entity object in the moving plane according to the constructed geometrical relationship (as explained above, position and angle of robot relative of initialization object is determined which is used to determine robots position in work area, position of initialization object is also determined in the work area (because it is relative to robot) for robot to navigate appropriately).

For claim 7, Passot modified through Song teaches: The mobile robot of claim 1, 

Modified Passot further teaches: wherein, the first processing device is further configured to perform the following steps when the mobile robot moves between the first position and the second position: 

measuring relative position information of the mobile robot which moves between the first position and the current position based on movement information of the mobile robot ([0096], disclosing odometry unit is configured to determine odometry or robot and odometry unit comprises odometers. Therefore moving distance of robot is measured when it moved from first position to second position); and 

determining the second position based on the measured relative position information and acquiring corresponding second projected image ([0014], disclosing image is acquired when robot is at second position. And [0096], disclosing odometry unit is configured to determine odometry or robot and odometry unit comprises odometers. Therefore moving distance i.e. relative position of robot is measured when it moved from first position to second position).

For claim 8, Passot modified through Song teaches: The mobile robot of claim 1, 

Modified Passot further teaches: wherein, the navigation method performed by the first processing device further comprises: 



performing an error correction on the obtained at least two projection position information of the same entity object, so as to mark the corrected projection position information on the preset map ([0096], disclosing odometry can include robot 102's position (e.g., where position includes robot's location, displacement and/or orientation, and can sometimes be interchangeable with the term pose as used herein) relative to the initial location (e.g., the initial location relative to initialization object 150 and/or within initial location 104). Odometry unit can also calculate transformed measurements e.g. angles [0025], disclosing position of robot relative to initialization object is determined at least in part by odometry unit. Therefore position of robot is determined based on error in position i.e. change in angle, displacement etc. of robot since first position, position of object in work area is also determined because it is relative to robot).

For claim 9, Passot modified through Song teaches: The mobile robot of claim 1, 



the step of planning a navigation route based on the map comprises: 

planning a navigation route which traverse a cleaning region covering the corresponding entity objects according to the entity object information and the projection position information thereof marked on the map ([0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot. [0009-0011], disclosing robot navigates autonomously through learned route and perform one or more associated actions based at least in part with positions of the robot relative to the initialization object. As positions of objects are projected through modification of Fong, navigation is also planned according to position of objects in the map: See also claim 1 for modification through Fong to project objects on a plane parallel to moving plane).

For claim 10, Passot modified through Song teaches:  The mobile robot of claim 1, 

Modified Passot does not explicitly disclose: wherein, a principal optic axis of the image acquisition device is vertical to the moving plane.

Song teaches: wherein, a principal optic axis of the image acquisition device is vertical to the moving plane ([0027], disclosing upper camera 40, mounted on the bottom plate 12, photographs a ceiling image and outputs the photographed image to the control part. As lens of 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Passot to have axis of image acquisition device vertical to moving plane as taught by Song. Doing so will enable robot to detect and identify position recognition mark (see claim 1) on the ceiling, hence increasing position detection and navigation accuracy.

For claim 11, Passot teaches: 11. A mobile robot, comprising: 
an image acquisition device, arranged on the mobile robot, and configured to capture entity objects within a field of view of the image acquisition device at a position where the mobile robot is located to obtain projected images ([0009], disclosing robot includes camera to take images); 

a movement device, arranged on the mobile robot, and configured to adjust a position and a pose of the mobile robot in a controlled manner ([0019-0021], disclosing processing apparatus recognizes action sequences and cause robot to autonomously navigate learned route); 

a first processing device, connected with the image acquisition device, and configured to run at least one program so as to perform a navigation method [0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot;



wherein the navigation method performed by the first processing device comprises the following steps: 

acquiring a first projected image when the mobile robot moves to a first position and acquiring a second projected image when the mobile robot moves to a second position ([0009], disclosing robot takes a first image of an initialization object while the robot is in a first location and a second image of the initialization object while the robot is in a second location); 

wherein the first projected image and the second projected image comprises a target region projected by a same entity object which is marked on a map respectively ([0009], disclosing a camera configured to take a first image of an initialization object while the robot is in a first location and a second image of the initialization object while the robot is in a second location. Hence it is same entity object); 

an initialization object while the robot is in a first location and a second image of the initialization object while the robot is in a second location. Hence it is same entity object) the first angle information refers to information about an angle between the entity object and the mobile robot at the first position in a coordinate system constructed based on the moving plane, the second angle information refers to information about an angle between the entity object and the mobile robot at the second position in the coordinate system ([0059] and figure 7, disclosing an overhead view of robot and initialization object and distance and angle from a point on object to a point on robot sensor is 

planning a navigation route based on the localization information and the map marked with projection position information of entity objects, and providing the navigation route to the second processing device ([0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot. [0009-0011], disclosing robot navigates autonomously through learned route and perform one or more associated actions based at least in part with positions of the robot relative to the initialization object determined by the odometry unit. Figure 6 steps 610 and 612 disclosing robot determines its position relative to initialization object and then robot navigates autonomously. Therefore robot detects its position in work area i.e. map to navigate autonomously).

Passot does not teach: the projected images refer to images obtained and processed in the mobile robot such that the projected images are on a plane which is parallel with a moving plane of the mobile robot

Song teaches: wherein, the projected images refer to images obtained and processed in the mobile robot such that the projected images are on a plane which is parallel with a moving plane of the mobile robot ([0027], upper camera 40, mounted on the bottom plate 12, 

As position recognition mark is attached to the ceiling, its position never changes. It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Passot to perform analysis of objects in a plane that is parallel to moving plane of robot as taught by Song to accurately determine position of robot and generate work area map through a stationary object, thereby improving efficiency of robot. 

For claim 14, Passot modified through Song teaches: The mobile robot of claim 11, 

Modified Passot further teaches: wherein, the navigation method performed by the first processing device further comprises at least one of the following steps: 

identifying a second target region in the second projected image through performing an image tracking technique on a first target region identified in the first projected image, so as to obtain target regions corresponding to the same entity object in two projected images ([0121], disclosing controller 304 can compare taken images to labelled images in library 324. Where there is a substantial match between the taken image and one or more images in library 324, controller 304 can then identify initialization object 150 based at least in part on the one or more images of initialization object 150 and/or substantially similar objects labelled in library. As 
matching target regions with the same target feature in the first projected image and the second projected image, so as to obtain target regions corresponding to the same entity object in two projected images ([0121], disclosing controller 304 can compare taken images to labelled images in library 324. Where there is a substantial match between the taken image and one or more images in library 324, controller 304 can then identify initialization object 150 based at least in part on the one or more images of initialization object 150 and/or substantially similar objects labelled in library. Therefore target regions in images corresponding to same initialization object are identified).

For claim 15, Passot modified through Song teaches: The mobile robot of claim 11, 

Modified Passot further teaches: wherein, the navigation method performed by the first processing device further comprises a step of acquiring pose information of the movement device when the mobile robot is at the first position and the second position respectively, and obtaining relative pose change information of the mobile robot between the first position and the second position ([0009], disclosing relative position of robot i.e. pose with respect to initialization object is determined when robot is at first location as well as second location. [0096], disclosing odometry includes robot’s pose relative to initial location i.e. initial location relative to initialization object); 


compensating an angular deviation of the second angle information based on the relative pose change information ([0059], [0127] and figure 7, disclosing robot measures angle of sensor point to a point on initialization object. [0096], disclosing odometry can include robot 102's position (e.g., where position includes robot's location, displacement and/or orientation, and can sometimes be interchangeable with the term pose as used herein) relative to the initial location (e.g., the initial location relative to initialization object 150 and/or within initial location 104). Odometry unit can also calculate transformed measurements e.g. angles. Therefore an angular deviation i.e. change in angle from initial position to second position is accounted for when calculating relative position i.e. compensated. [0008-0009], disclosing position of robot relative to initialization is determined); 

determining the localization information of the mobile robot on the moving plane based on the first angle information, the compensated second angle information, the first position, and the second position (Figure 6 steps 610 and 612 disclosing robot determines its position relative to initialization object and then robot navigates autonomously. Therefore robot detects its position in work area i.e. map to navigate autonomously. [0059] and figure 7, disclosing an overhead view of robot and initialization object and distance and angle from a point on object to a point on robot sensor is measured. Therefore robot determined its relative position with respect to object based on angle at first position, second position and change in angle between two positions).
For claim 16, Passot modified through Song teaches: The mobile robot of claim 11, 

Modified Passot further teaches: wherein, the step of determining localization information of the mobile robot on the moving plane comprises: 

constructing a geometrical relationship in the moving plane based on the first angle information, the second angle information, the first position and the second position ([0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot. [0009-0011], disclosing robot navigates autonomously through learned route and perform one or more associated actions based at least in part with positions of the robot relative to the initialization object determined by the odometry unit. Figure 6 steps 610 and 612 disclosing robot determines its position relative to initialization object and then robot navigates autonomously. Therefore robot detects its position in work area i.e. map to navigate autonomously. [0059] and figure 7, disclosing an overhead view of robot and initialization object and distance and angle from a point on object to a point on robot sensor is measured. As robot determines its position based on its relative position and angle with respect to initialization object at first position as well as second position, a geometric relation is constructed to determine the position in work area i.e. moving plane); and 

determining the localization information of the mobile robot on the moving plane according to the constructed geometrical relationship ([0059] and figure 7, disclosing an overhead view of robot and initialization object and distance and angle from a point on object to a point on robot sensor is measured. As robot determines its position based on its relative position and angle 

For claim 17, Passot modified through Song teaches: The mobile robot of claim 11, 

Modified Passot further teaches: wherein, the first processing device is further configured to perform the following steps when the mobile robot moves between the first position and the second position: 

measuring relative position information of the mobile robot which moves between the first position and the current position based on movement information of the mobile robot ([0096], disclosing odometry unit is configured to determine odometry or robot and odometry unit comprises odometers. Therefore moving distance of robot is measured when it moved from first position to second position); and 

determining the second position based on the measured relative position information and acquiring corresponding second projected image ([0014], disclosing image is acquired when robot is at second position. And [0096], disclosing odometry unit is configured to determine odometry or robot and odometry unit comprises odometers. Therefore moving distance i.e. relative position of robot is measured when it moved from first position to second position).

For claim 18, Passot modified through Song teaches: The mobile robot of claim 11, 



for the identified same entity object, the first position and the captured first projected image, instructing the mobile robot to capture corresponding second projected image respectively at multiple second positions ([0119], disclosing camera captures a sequence of images and each image is analyzed for initialization object. Although not explicitly mentioned that sequence of images is captured at multiple positions, is it only beneficial when images are taken from multiple positions to increase the probability of getting an image that clearly captures initialization object vs taking multiple images from one position), and the above steps of determining the localization information of the mobile robot at the first position are performed respectively based on the first projected image at the first position and each second projected image captured respectively at multiple second positions, so as to obtain at least two localization information corresponding to the first position of the mobile robot which is obtained through performing the above steps each time ([0025], disclosing robot determines its position relative to initialization object at first position and then at second position, and determines its position on work and performs actions associated with initialization object); 

performing an error correction on the obtained at least two localization information corresponding to the first position of the mobile robot, so as to obtain the localization information of the mobile robot at the first position ([0096], disclosing odometry can include robot 102's position (e.g., where position includes robot's location, displacement and/or orientation, and can sometimes be interchangeable with the term pose as used herein) relative to the initial location (e.g., the initial location relative to initialization object 150 and/or within 

based on determined localization position of the mobile robot at the first position, determining localization information of the mobile robot at the current position ([0025], disclosing position of robot is determined through initialization object at first as well as second position. [0150], disclosing robot localizes itself in work area to determine actions associated with the position).

For claim 19, Passot modified through Song teaches: 19. The mobile robot of claim 11, 

Modified Passot further teaches: wherein, the map comprises entity object information and projection position information thereof ([0013], disclosing a map updating module which is configured to update the stored landmark information based on the matching features. Landmark will be stored at the projection position in the map); and 

the step of planning a navigation route based on the localization information and the map comprises at least one of the following steps: 

based on instruction information containing entity object information, planning a navigation route from a position indicated by the localization information to the entity object ([0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot. [0009-0011], 

based on the localization information of the mobile robot and each entity object information marked on the map, planning a navigation route along which the mobile robot moves from the position indicated by the localization information and passes by at least one entity object ([0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot. [0009-0011], disclosing robot navigates autonomously through learned route and perform one or more associated actions based at least in part with positions of the robot relative to the initialization object. As positions of objects are projected through modification of Fong, navigation is also planned according to position of objects in the map: See also claim 1 for modification through Fong to project objects on a plane parallel to moving plane. Figure 7 disclosing robot passing by an object);

For claim 20, Passot modified through Song teaches: The mobile robot of claim 11, 

Modified Passot further teaches: wherein, the mobile robot is a cleaning robot ([0070], disclosing floor cleaners as autonomously navigating robot); and 
the step of planning a navigation route based on the map comprises: 

planning a navigation route which traverse a cleaning region covering the corresponding entity objects according to the entity object information and the projection position information thereof marked on the map ([0023], disclosing robot initializes its position relative to initialization object. [0002], disclosing systems and methods for initializing and operating a robot to travel a trained robot. [0009-0011], disclosing robot navigates autonomously through learned route and perform one or more associated actions based at least in part with positions of the robot relative to the initialization object. As positions of objects are projected through modification of Fong, navigation is also planned according to position of objects in the map: See also claim 1 for modification through Fong to project objects on a plane parallel to moving plane).

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Passot (US Publication No. 20170329333) in view of Song (US Publication No. 20060196003) and Fong (US Publication No. 20190212752).

For claim 2, Passot modified through Song teaches: The mobile robot of claim 1, 

Modified Passot does not explicitly disclose: wherein, the navigation method performed by the first processing device further comprises the following steps: 

“identifying a target region” corresponding to the same entity object in the first projected image and the second projected image respectively “based on multiple preset entity object information”.

Fong teaches: identifying a target region corresponding to entity based on multiple preset entity object information ([0145], disclosing mobile cleaning robot 102 employs visual simultaneous localization and mapping (VSLAM) to build its map and determine a current pose on the map. The sensing system 708 includes one or more localization sensors, e.g., a camera 710 (image capture system) that generate signals for the controller 706 to determine the mobile cleaning robot's location and orientation relative to features detected in the environment. [0074], disclosing mobile robot 102 includes one or more cameras 114 that are configured to capture images of the surroundings, allowing the mobile robot 102 to recognize objects in the images. [0043], disclosing localize the first mobile cleaning robot on the map, sense features in the environment, update the map to add features sensed by the first mobile cleaning robot that are not already on the map. Features have to be preset in order for robot to identify and recognize object(s) in image. Therefore object in image is identified and its corresponding region in map is identified). 
 
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Passot to identifying a target region corresponding to entity based on multiple preset entity object information as taught by Fong to update work area map or robot. Thereby improving efficiency.

For claim 3, Passot modified through Song and Fong teaches: The mobile robot of claim 2, 

Modified Passot further teaches: wherein, the step of identifying a target region corresponding to the same entity object in the first projected image and the second projected image 

 identifying the target region corresponding to the same entity object in the first projected image and the second projected image respectively based on preset feature information corresponding to multiple entity object information (See claim 2 for modification of identifying target region); 

performing a mapping process on the target region corresponding to the same entity object in the first projected image and the second projected image with the multiple preset entity object information respectively (as explained in claim 2, target region corresponding to object in image is identified and map is updated, the modification will enable art of Passot to identify target region in both first and second image), by using a preset image recognition algorithm ([0009], disclosing position of robot relative to object in first and second images it determined. Although not explicitly mentioned, a preset image recognition algorithm has to be used in order to identify an object of interest in image).

For claim 12, Passot modified through Song teaches: The mobile robot of claim 11, 

Modified Passot does not explicitly disclose: wherein, the navigation method performed by the first processing device further comprises the following steps: 

“identifying a target region” corresponding to the same entity object in the first projected image and the second projected image respectively “based on multiple preset entity object information”.

Fong teaches: identifying a target region corresponding to entity based on multiple preset entity object information ([0145], disclosing mobile cleaning robot 102 employs visual simultaneous localization and mapping (VSLAM) to build its map and determine a current pose on the map. The sensing system 708 includes one or more localization sensors, e.g., a camera 710 (image capture system) that generate signals for the controller 706 to determine the mobile cleaning robot's location and orientation relative to features detected in the environment. [0074], disclosing mobile robot 102 includes one or more cameras 114 that are configured to capture images of the surroundings, allowing the mobile robot 102 to recognize objects in the images. [0043], disclosing localize the first mobile cleaning robot on the map, sense features in the environment, update the map to add features sensed by the first mobile cleaning robot that are not already on the map. Features have to be preset in order for robot to identify and recognize object(s) in image. Therefore object in image is identified and its corresponding region in map is identified). 
 
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Passot to identifying a target region corresponding to entity based on multiple preset entity object information as taught by Fong to update work area map or robot. Thereby improving efficiency.


For claim 13, Passot modified through Song and Fong teaches: The mobile robot of claim 12, 

Modified Passot further teaches: wherein, the step of identifying a target region corresponding to the same entity object in the first projected image and the second projected image respectively based on multiple preset entity object information comprises at least one of the following steps:

 identifying the target region corresponding to the same entity object in the first projected image and the second projected image respectively based on preset feature information corresponding to multiple entity object information (See claim 2 for modification of identifying target region); 

performing a mapping process on the target region corresponding to the same entity object in the first projected image and the second projected image with the multiple preset entity object information respectively (as explained in claim 2, target region corresponding to object in image is identified and map is updated, the modification will enable art of Passot to identify target region in both first and second image), by using a preset image recognition algorithm ([0009], disclosing position of robot relative to object in first and second images it determined. Although not explicitly mentioned, a preset image recognition algorithm has to be used in order to identify an object of interest in image).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664